Opinion by
Johnson, J.
At the trial it was stipulated that certain analyses, part of the official papers, made in accordance with T. D. 43095 and section 8.48, Customs Regulations of 1943, established that the nondutiable moisture content of the fluorspar covered by protest 146564-K was 1.70 percent and that covered by protest 146924-K was 3.10 percent. In view of the stipulation it was held that duty was assessable upon the fluorspar covered by protest 146564-K upon the basis of the net weight of 1,120.12 tons, instead of 1,139.49 tons, and upon the merchandise covered by protest 146924-K upon the basis of the net weight of 2,188.97 tons, instead of 2,259 tons. The protests were sustained to this extent.